Title: To George Washington from Edward Savage, 6 October 1793
From: Savage, Edward
To: Washington, George


          
            Sir,
            London Oct. 6. 1793
          
          I have taken the Liberty to send two prints, the one Done from the Portrait I first
            Sketch’d in black Velvet, Labours Under Some Disadvantages, as the Likeness never was
            quite Finished. I hope it will meet with the approbation of yourself and Mrs Washington,
            as it is the first I Ever published in that method of Engraving.
          the Portrait of Docter Franklin which is published as the Companion, is Done from a
            picture in the Possesion of Mr West, President of the Royal Accademy.
          The picture has been Done Some years, and was thought very like at the time when
            Done.
          I have the pleasure to inform you that Booth of those prints are approoved of by the
            artists, Particularly Mr West, whose Friendship and Sivility I have the Honr to Receive.
            I am Sir With great Esteem your Humbl. Sert
          
            Ed. Savage.
          
          
            N.B. Please to present my Most Respectfull Compliments to Mrs Washington.
            I Expect to imbark for my Native Country about March Next.
          
        